Citation Nr: 1620042	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-00 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for aspirin exacerbated respiratory disease with nasal polyps, aspirin sensitivity, asthma and chronic rhinosinusitis.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the bilateral knees.

3.  Entitlement to an initial compensable evaluation for narrowing at L5-S1 disk space.

4.  Entitlement to an initial compensable rating for parosmia.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1991 to October 2008.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in August 2013.  This matter was originally on appeal from decisions dated in February 2009, October 2009, November 2009, and January 2011 of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In view of the action taken below, the RO is to review the claim and initially consider whether an award of special monthly compensation pursuant to 38 U.S.C.A. § 1114(s) (the housebound rate) is warranted.

The issues of entitlement to an initial compensable evaluation for narrowing at L5-S1 disk space and to an initial compensable rating for parosmia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 15, 2011, the Veteran's aspirin exacerbated respiratory disease, aspirin sensitivity, and asthma were not manifested by pulmonary function test with FEV-1 less than 40 percent predicted, FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requiring daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

2.  Since September 15, 2011, at its worst, the Veteran's aspirin exacerbated respiratory disease, aspirin sensitivity, and asthma were manifested by pulmonary function test with FEV-1 less than 40 percent predicted 

3.  During the entire appeal period, at its worst, the Veteran's chronic rhinosinusitis with nasal polyps were not manifested by bacterial rhinitis with rhinoscleroma, Wegener's granulomatosis, lethal midline granuloma, or near constant sinusitis after repeated polyp removal surgeries.   

4.  During the entire appeal period, at their worst, neither knee has been manifested by objective evidence of flexion limited to 45 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent locking, pain or effusion into the joint; or impairment of the tibia or fibula. 
 

CONCLUSIONS OF LAW

1.  Prior to September 15, 2011, the criteria for an evaluation in excess of 60 percent for aspirin exacerbated respiratory disease, aspirin sensitivity, and asthma, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6602 (2015).

2.  Since September 15, 2011, the criteria for a 100-percent disability evaluation for aspirin exacerbated respiratory disease, aspirin sensitivity, and asthma, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6602.

3.  With resolution of reasonable doubt in the Veteran's favor, during the entire appeal period, the criteria for a separate 30-percent disability evaluation for chronic rhinosinusitis with nasal polyps, but no higher, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6522.

4.  During the entire appeal period, the criteria for an initial evaluation higher than 10 percent for bilateral knee disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's August 2013 Remand, the Appeals Management Center (AMC) scheduled a VA examination to determine the severity of the Veteran's knee disorder, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with its August 2013 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  With respect to the issue of entitlement to an evaluation in excess of 60 percent for respiratory disorder, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  With respect to the initial evaluation issue, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as with the aspirin exacerbated respiratory disease with nasal polyps, aspirin sensitivity, asthma and chronic rhinosinusitis, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is also appealing the original assignment of a disability evaluation following an award of service connection for degenerative joint disease of the bilateral knees.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).


Respiratory Disability

The Veteran's service-connected aspirin exacerbated respiratory disease with nasal polyps, aspirin sensitivity, asthma and chronic rhinosinusitis has been evaluated as 60 percent disabling by analogy to bronchial asthma under 38 C.F.R. § 4.97, Diagnostic Code 6699-6602.  

Under Diagnostic Code 6602, bronchial asthma with FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids warrants a 60 percent disability rating.  Bronchial asthma with FEV-1 that is less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications warrants a maximum 100 percent disability rating. 

In applying the criteria under DC 6602, post-bronchodilator studies are required when pulmonary function testing (PFT) is conducted for disability rating purposes, except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. § 4.96.  When rating a restrictive lung disability based on PFT data, VA is to use the post-bronchodilator results in applying the rating criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5) (2015).  In those cases, VA is to use the pre-bronchodilator values.  Id.  If the FEV-1 and FVC values are both greater than 100 percent, then VA may not assign a compensable disability rating based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96(d)(7).

The Board finds that the Veteran's respiratory disease with asthma and chronic rhinosinusitis with nasal polyps result in separately identifiable, compensable manifestations which warrant separate ratings.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  In this case, the Board finds that the Veteran's chronic rhinosinusitis with nasal polyps should be evaluated under Diagnostic Code 6522 which addresses rhinitis and the presence of polyps or nasal obstruction.  

Under Diagnostic Code 6522, a 10 percent disability rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  For a 30 percent disability rating, the allergic or vasomotor rhinitis would be accompanied by polyps.  A 30 percent disability rating is the highest rating available under this diagnostic code.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).  

Diagnostic Codes 6523-6524 address additional rhinitis conditions and Diagnostic Codes 6510-6514 cover various sinus disabilities.  As such, the Board will examine the evidence to determine whether the application of other diagnostic codes may result in a higher rating for the Veteran. 

Under Diagnostic Code 6523, a 50 percent disability rating is warranted for bacterial rhinitis with rhinoscleroma.  38 C.F.R. § 4.97.  Under Diagnostic Code 6524, a 100 percent disability rating is warranted for Wegener's granulomatosis or lethal midline granuloma.  38 C.F.R. § 4.97.  Diagnostic Codes 6510 through 6514 are rated under the General Rating Formula for Sinusitis which provides for a noncompensable rating where sinusitis is detected by X-ray only.  The maximum disability rating of 50 percent is assigned (1) following radical surgery with chronic osteomyelitis or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula for Sinusitis. 

An incapacitating episode of sinusitis is defined as an episode that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula, Note.

An October 1, 2009 radiologic examination report noted CT sinus and compared with previous scan.  The severe sinonasal occlusive disease was present and, in fact, significantly worse than on the prior examination.  The bilateral maxillary sinuses were not totally occlused as well as the frontals, ethmoids and sphenoids.  Minimal right nasoseptal deviation was again present.  Impression was severe sinonasal disease most compatible with polyposis.

Private medical records from Dr. Beggs indicate that in January 2010, the Veteran reported having problems again.  Medications noted at that time were Astelin, Flonase, and Prednisone.  Nasal surgeries in 2004 in Maryland, 2005 in Hawaii and Nevada, 2006 in Nevada, and 2009 in Panama.    

On VA examination in June 2010, the Veteran reported the following medications:  Singulair, Claritin, Astelin, Flonase, Advair Diskus, Albuterol metered dose inhaler and nebulizer, Xopenex, and Sudafed.  The examiner noted that the Veteran had undergone five nasal polyp surgeries in six years starting in 2005.  The Veteran reported productive cough with occasional yellow gray sputum and rare hemoptysis.  The Veteran reported dyspnea at rest and with mild exertion.  The Veteran reported that he could walk 50 yards and climb one flight of stairs before his symptoms start to significantly worsen.  The examiner noted that the Veteran's baseline functional status was one of wheezing even at rest but did not have periods of incapacitation, and he had been able to work at a desk.  The Veteran reported that he was most recently on a 19-day course.  Pulmonary function tests revealed FEV1 of 59 percent of predicted pre-bronchodilator which improved significantly following bronchodilator and FEV-1/FVC post-bronchodilator of 68 percent. 

Private medical records from Dr. Humphreys indicate that on a July 2010 follow up appointment, the Veteran was noted to have severe allergic rhinoconjunctivitis, severe asthma, poorly responsive to maximum medical therapy, chronic rhinosinusitis with recurrent hyperplastic polyposis, and aspirin hypersensitivity.  The provider noted that the Veteran was to consider Xolair therapy and/or aspirin desensitization but had done neither.  The provider noted that the Veteran was on maximum medical therapy consisting of Advair 230/21 two puffs b.i.d., Flonase, and Singulair and that despite that, required approximately four steroid bursts since he was last seen in August 2009.  The provider noted that more recently, the Veteran had completed an 18-day round of Prednisone associated with antibiotics due to severe wheezing.  It was noted that he was improved but his asthma control test was still 16 for the prior month.  PFT in July 2010 showed FEV1 54, 55, and 52 percent; FEV1/FVC was 82, 86, and 82 percent.

In August 2010, the provider noted that the Veteran had an asthma control test of 14 and was no better.  

At the September 15, 2011 VA examination, the Veteran reported symptoms of constant runny nose, feeling of fullness in sinuses, headache, purulent drainage, and sinus pain three times per year for up to two weeks for each occurrence as well as non-productive cough occurring once to several times daily, daily wheezing, and asthma requiring several clinical visits for exacerbations per year.  He reported that he was unable to walk more than 70 to 80 yards without significant shortness of breath and oxygen desaturation.  The Veteran reported that he was being treated with oral Prednisone and had been treated with Prednisone three months prior.  He reported that in the prior year, he had required two courses of Prednisone for asthma exacerbations.  He denied hospitalizations for the prior twelve-month period but reported that he had undergone six nasal polypectomies since 2003.  Medications at that time included Singulaire, Zyrtec, Flonase, Astelin, Advair, Flovent, nebulizer with Albuterol.  The examiner noted that the Veteran did not take oral steroids, parenteral steroids, antibiotics, or immunosuppressive medication.  

Physical examination demonstrated narrow nasal passages without obvious obstruction.  Sinus series x-ray showed bilateral maxillary and ethmoid sinusitis and mild nasal septal deviation.   The examiner noted that previous CT sinuses had shown findings consistent with polyposis.  Chest x-ray showed no sign of pleural effusion or consolidation.  The examiner noted that FVC was severely reduced at 49 percent, FEV1/FVC was reduced, and FEV1 was very severely reduced at 28 percent and that both FEV1 and mid-expiratory flows significantly improved with inhaled bronchodilator.  The examiner noted that the flow-volume loop indicated no variable upper airway obstruction, MVV was severely reduced, lung volumes indicated moderate restrictions with TLC being 59 percent, and DLCO was moderately reduced at 45 percent.  The examiner noted moderate restriction with very severe obstruction and with a moderate diffusion impairment.  Although not noted by the examiner, PFTs demonstrated FEV1 of 36% predicted and FEV1/FVC 57% post bronchodilator.

After a review of all the evidence, lay and medical, the Board finds that, from September 15, 2011, the service-connected respiratory disease with asthma was manifested by FEV-1 that is less than 40 percent predicted and warrants a 100 percent total disability rating under Diagnostic Code 6602.  Prior to that date, there is no indication of FEV-1 that is less than 40 percent predicted, FEV-1/FVC less than 40 percent, more than one attack per week with episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6602.  Although the June 2010 VA examiner noted that the Veteran was on Singulair (anti-inflammatory), Claritin (antihistamine), Astelin (antihistamine), Flonase (corticosteroid), Advair Diskus (corticosteroid/beta agonists), Albuterol (bronchodilator) metered dose inhaler and nebulizer, Xopenex (bronchodilator), and Sudafed (nasal decongestant); there is no indication that the Veteran was on a high dose corticosteroids or immunosuppressive medication.  Flonase is for the treatment of nasal symptoms.  Advair is a combination of an inhaled corticosteroid and a long-acting beta2-agonist used to treat symptoms such as wheezing and shortness of breath caused by asthma or ongoing lung disease; however, inhaled corticosteroids treat inflammation in the airway and only a very small amount of the medicine is absorbed into the body.  Although Dr. Humphreys noted in June 2010 that the Veteran required approximately four steroid bursts since he was last seen in August 2009, such bursts last no more than 14 days at a time.  Thus, the Board does not find that the Veteran has required daily use of high dose corticosteroids.      

The Board also finds that a separate 30 percent evaluation is warranted for service-connected chronic rhinosinusitis with nasal polyps; however, there have been no clinical findings to show that the Veteran's chronic rhinosinusitis is worse than the 30 percent disability rating.  While most recently it was noted there were no polyps present, they periodically recur and are removed.  Thus, resolving reasonable doubt in his favor, this reasonably contemplates the 30 percent rating.

The 30 percent evaluation under Diagnostic Code 6522 is the highest rating available under this diagnostic code; therefore, the Veteran is not entitled to a higher disability rating under Diagnostic Code 6522.  As to a rating under Diagnostic Codes 6510 to 6514, the criteria for a 50 percent rating, the highest maximum rating under the General Rating Formula for Sinusitis, there is no showing the Veteran has undergone radical surgery with chronic osteomyelitis or has repeated surgeries resulting in near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting.  The Board recognizes the Veteran has six nasal polypectomies, but those surgeries have not been described as radical and more importantly, there is no evidence establishing the Veteran has chronic osteomyelitis.  In addition, although the Veteran reported symptoms of constant runny nose, feeling of fullness in sinuses, headache, purulent drainage, and sinus pain at the April 2014 VA examination, the Veteran also reported these episodes occur three times a year for up to 14 days.  As such, the Board cannot conclude that the Veteran suffers from near constant sinusitis.   

Thus, the Board finds the Veteran's chronic rhinosinusitis with nasal polyps disability picture does not more nearly approximate a 50 percent disability rating. 38 C.F.R. § 4.97.  As noted by the September 2011 VA examiner, there was no finding of rhinoscleroma upon examination to allow for a higher disability rating of 50 percent under Diagnostic Code 6523.  Additionally, the September 2011 VA examiner also noted that the Veteran did not suffer from granulomatous rhinitis, Wegener's granulomatosis, lethal midline granuloma, or other granulomatous infections to allow for a higher disability rating of 100 percent under Diagnostic Code 6524. 38 C.F.R. § 4.97. 

For all of the foregoing reasons, the preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for chronic rhinosinusitis with nasal polyps and the benefit of-the doubt standard does not apply.  38 C.F.R. § 5107 (b).


Knee Disability

The Veteran's bilateral knee degenerative disability noted to be joint disease has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010 which provides that traumatic arthritis will be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, which pertains to limitation of flexion of the knee, a 10 percent evaluation is assigned where flexion is limited to 45 degrees; and a 20 percent rating is assigned where flexion is limited to 30 degrees.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261,which pertains to limitation of extension of the knee, a 10 percent evaluation is assigned for extension that is limited to 10 degrees, and a 20 percent evaluation is assigned for extension that is limited to 15 degrees. 

Normal (full) range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).

At the December 2008 VA General Medical examination, the Veteran reported a constant dull ache particularly in the right knee with episodic flares precipitated by going up stairs or sitting with his knees in an extreme bent position.  The Veteran denied surgery, locking, or instability.  Discomfort was noted to be alleviated by changing positions.  Physical examination demonstrated range of motion of bilateral knees from zero to 140 with no objective evidence of painful motion, no additional limitation in range of motion following repetitive-use testing, and no functional loss and/or functional impairment.  There was no tenderness or pain to palpation, no instability, and no evidence of recurrent patellar subluxation or dislocation.  The examiner noted that additional limitations due to flare-ups could not be determined without resorting to mere speculation.  There was no discomfort or difficulty with range of motion testing or effusion, edema, erythema, tenderness, palpable deformities, or instability found.  X-rays of the knees showed mild degenerative change on the right and normal left knee.    
    
At the September 2014 VA examination, the Veteran reported constant pain in both knees.  He reported that he had been to a specialist who diagnosed him as having bilateral iliotibial band syndrome.  He denied taking any medication for the pain.  The examiner noted that review of 2008 x-rays showed normal bilateral knees.  Physical examination of the extremities demonstrated no gross deformity, misalignment, drainage, tenderness, edema, redness, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing.  His posture and gait were normal and there was no need for an assistive device.  Deep tendon reflexes were +3 at the patella but +2 at the Achilles.  There was normal strength bilaterally with adequate tone and no atrophy.  Even after repetitive testing, knee flexion was to 140 and extension was to zero degrees bilaterally with no objective evidence of painful motion.  The examiner noted that the Veteran did not have tenderness or pain to palpation for joint line of soft tissues of either knee, additional limitation in range of motion of the knee following repetitive testing, or functional loss and/or functional impairment of the knee.  Knee x-rays taken that day were normal.  The examiner noted that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic bilateral knee condition or its residuals.  The examiner noted that no medical opinion could be rendered as no condition was diagnosed.  There was a normal knee examination and normal knee x-rays.  The examiner opined that perceived symptomatology most likely the result of deconditioning aggravated by increased joint demand due to increased body mass index.

In this case, a 10-percent disability evaluation for bilateral knees has been assigned on the basis that the Veteran had x-ray findings of degenerative joint disease of the right knee.  In this case, x-ray findings of the Veteran's left knee have been normal.  As such, a higher or separate rating is not warranted under Diagnostic Code 5003.

The Board also finds no objective evidence that would warrant an evaluation higher than 10 percent for the right knee or a compensable evaluation for the left knee disability.  Both VA examination reports of record documented full ranges of motion of 0 to 140 degrees in each knee.  As there is no medical evidence of record indicating limitation of flexion to 45 degrees or less, a 10 percent rating is not applicable under Diagnostic Code 5260.  38 C.F.R. § 4.71, Plate II.  As the Veteran does not have extension limited to 10 degrees or more, a separate or higher rating under DC 5261 is not warranted.  Id. 

During his VA examinations he complained of constant pain in both knees.  In this case, however, evaluation of the Veteran's knees has shown full range of motion without additional objective evidence of pain on motion.  As such, the Board does not find the provisions of 38 C.F.R. § 4.59 warrant a compensable rating for either the left knee. 

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  In this case, the Veteran does not contend, and the evidence does not demonstrate, recurrent subluxation or lateral knee instability.  As such, a rating under Diagnostic Code 5257 is not warranted for either knee.

In addition, no higher or alternative rating under a different Diagnostic Code can be applied.  In this case, however as the Veteran has never demonstrated ankylosis of the knee, dislocated semilunar cartilage, removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, a higher evaluation is not warranted under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263. 

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that he has complained of pain in both knees.  38 C.F.R. §§ 4.40, 4.45.  In this case, however, during the VA examinations, the Veteran had range of motion from 0 to 140 degrees in both knees.  Thus, the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§ 4.40, 4.45.  In that regard, the Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id. (quoting 38 C.F.R. § 4.40).  The Board has considered the Veteran's reports of pain.  The record definitively shows that the Veteran has no muscle atrophy in the knee flexors or extensors and has normal muscle strength.  As noted in 38 C.F.R. § 4.40, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like."  In this case, the Veteran's knees are not "little used part[s]" of his body, the absence of atrophy or other factors demonstrates that the knees can be and are used regularly by the Veteran.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted for either knee.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign an evaluation higher than 10 percent for the Veteran's bilateral knee disability at any time during the appeal period.  

Additional Considerations

The discussion above reflects that the symptoms of the Veteran's service-connected respiratory, nasal, and knee disabilities are contemplated by the applicable rating criteria.  The effects of his disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.  At the VA examination in September 2011, the Veteran reported that he was an IT specialist for the Department of Defense and that he worked 40 hours a week.  At the September 2014 VA examination, it was noted that he had a civilian occupation of IT specialist for the Department of Defense for Tindal Air Force Base.  Thus, there is no indication in the record that the Veteran is unable to work due to his service-connected disabilities.  



ORDER

Entitlement to an evaluation in excess of 60 percent prior to September 15, 2011, for aspirin exacerbated respiratory disease, aspirin sensitivity, and asthma is denied.

Entitlement to a 100-percent evaluation from September 15, 2011, for aspirin exacerbated respiratory disease, aspirin sensitivity, and asthma is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a separate evaluation of 30 percent, but no higher, for chronic rhinosinusitis with nasal polyps is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the bilateral knees is denied.


REMAND

The Veteran seeks higher initial evaluations for service-connected narrowing at L5-S1 disk space and parosmia.  The Veteran was last evaluated by VA for these conditions in December 2008.  As it has been a number of years since the last VA examination, the evidence of record is clearly stale.  The Court has impressed on VA on many occasions the necessity of obtaining a recent VA examination.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"].  Thus, the Veteran should be scheduled to undergo VA examinations by appropriate physicians to determine the current severity of his service-connected lumbar spine disability and parosmia.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his narrowing at L5-S1 disk space and parosmia that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded the appropriate VA examination to assess the severity of his L5-S1 disc space narrowing.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating spine disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

3.  The Veteran should be afforded the appropriate VA examination to assess the severity of his loss of sense of smell.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating sense organs disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

4.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notices scheduling the examinations were sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


